Opinion issued August 4, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00730-CV
                            ———————————
                     SCHARLOTTE HUGHES, Appellant
                                        V.
                MARIO SANCHEZ D/B/A ALL FIX, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-73545


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s judgment signed September 29, 2021.

Appellant’s brief was originally due on May 12, 2022. We granted one extension of

time to file the brief until June 13, 2022. On June 15, 2022, we issued a notice

advising appellant that unless the brief was filed within ten days, we might dismiss
the appeal for want of prosecution. Appellant neither timely filed a brief nor

requested an extension. See TEX. R. APP. P. 38.8(a)(1) (permitting appellate court to

dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                           2